On May 2, 1914, the grand jury of Cooke County duly indicted said Muse for a felony. On the same date the clerk issued the proper capias on said indictment under which the sheriff of Cooke County duly arrested and held said Muse. On May 27th appellant petitioned the district judge of Cooke County for a writ of habeas corpus, alleging the said indictment, capias, and that he was held by the sheriff thereunder, merely alleging that he was illegally restrained of his liberty and confined in the county jail of Cooke County by the sheriff. The judge at no time granted the writ, but the sheriff, in response to Muse's petition for the writ, waived time, etc., and brought his prisoner before the district judge showing the said authority for his holding him. The judge heard evidence on Muse's petition and held that he was legally held in custody and under restraint by the sheriff, and denied his writ of habeas corpus and remanded him to the custody of the sheriff, from which action by the judge appellant gave notice of appeal and has attempted to appeal.
An appeal from such action does not lie and this court has no jurisdiction thereof. Ex parte Thomas, 61 Tex.Crim. Rep.. This case is, therefore, dismissed.
Dismissed.
                          ON REHEARING.                         June 24, 1914.